United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2753
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Matthew Paul Casas

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                            Submitted: February 3, 2016
                              Filed: February 5, 2016
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Matthew Paul Casas directly appeals the sentence imposed by the district court1
after he pled guilty to distributing and possessing child pornography. His counsel has

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was unreasonable. Having jurisdiction under 28 U.S.C.
§ 1291, this court dismisses the appeal.

       Casas’s appeal waiver should be enforced and prevents consideration of his
claim. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review
of validity and applicability of appeal waiver); United States v. Andis, 333 F.3d 886,
889-90 (8th Cir. 2003) (en banc) (court should enforce appeal waiver and dismiss
appeal where it falls within scope of waiver, plea agreement and waiver were entered
into knowingly and voluntarily, and no miscarriage of justice would result). An
independent review of the record under Penson v. Ohio, 488 U.S. 75 (1988), reveals
no nonfrivolous issues for appeal.

      The appeal is dismissed and counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-